DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 141-155, drawn to an optical fiber, classified in G02B6/02.
II. Claim 156, drawn to a laser system, classified in G02B6/4204.
III.  Claims 157-159, drawn to a method of processing a workpiece, classified in B23K 26/00 (working by laser beam).

The inventions are independent or distinct, each from the other because:
Inventions I and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as an optical fiber for use in any system, including systems where the fiber is coupled to other fibers and/or light sources that are not lasers, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the optical fiber product may be used in a materially different process, such as propagating optical signals in a system that is not used to process a workpiece.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the laser system product may be used to propagate optical signals that are not used to process a workpiece.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I, II, and III require separate and diverse classification searches and separate and diverse text query searches, and due the amount of art in all of the relevant areas encompassing all three inventions, a thorough prior art search of all inventions would place an undue burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The claims in the present Applicant contain the following groups of sub-species, wherein Applicant must choose one sub-species from each group to define an elected species (for example, an elected species would comprise a1, b1, c1, d1, and e1):
Sub-Species Group a:
a1: the first region is between the second region and second cladding (claim 142)
a2: the second region is between the first region and the second cladding (claim 143)

Sub-Species Group b:
b1:  the second refractive index (of the first cladding) is equal to the third refractive index (of the second cladding) (claim 144)
b2:  the second refractive index (of the first cladding) is larger than the third refractive index (of the second cladding) (claim 145)
b3:  the second refractive index (of the first cladding) is smaller than the third refractive index (of the second cladding) (claim 146)

Sub-Species Group c:
c1:  the fourth refractive index (of the first region) is equal to the first refractive index (of the center core) (claim 147)
c2:  the fourth refractive index (of the first region) is larger than the first refractive index (of the center core) (claim 148)
c3:  the fourth refractive index (of the first region) is smaller than the first refractive index (of the center core) (claim 149)

Sub-Species Group d:
d1:  the fifth refractive index (of the second region) is equal to the first refractive index (of the center core) (claim 150)
2:  the fifth refractive index (of the second region) is larger than the first refractive index (of the center core) (claim 151)
d3:  the fifth refractive index (of the second region) is smaller than the first refractive index (of the center core) (claim 152)

Sub-Species Group e:
d1:  a thickness of the first region is equal to a thickness of the second region (claim 153)
d2:  a thickness of the first region is less than a thickness of the second region (claim 154)
d3:  a thickness of the first region is greater than a thickness of the second region (claim 155)

Species of Invention III:
Additionally, should Applicant elect Invention III, an election of the following species is also required:
III-a: a method comprising cutting
III-b: a method comprising welding
III-c: a method comprising etching
III-d: a method comprising annealing
III-e: a method comprising drilling
III-f: a method comprising soldering
III-g a method comprising brazing
III-h: a method comprising all of specific combination of III-a, III-b, III-c, III-d, III-e, III-f, or III-g (for example:  a method comprising all of any number of these features, such as a method comprising cutting, welding and etching).

The species are independent or distinct because each of the sub-species define mutually exclusive structural characteristics, such that the selected combination of sub-species (i.e. one of each sub-species) will define a Species with a mutually exclusive structure.  In addition, these species are not obvious variants of each other based on the current record.  Additionally, with respect to invention III, a method comprising one of or a specific combination of the processes will define a mutually exclusive method that is not an obvious variant of another method defined by a different or different combination of the processes.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 141 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each of the different species defined by different refractive index layers require different classification searches and different text query searches, wherein optical fibers defined by different refractive index profiles have different properties and are considered non-obvious over optical fibers having different refractive index profiles, such that art applicable to one unique refractive index structure of an optical fiber would not be applicable to a different 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874